DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/889,121 application filed June 1, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nicolas Brentlinger on March 2, 2022.
The application has been amended as follows: 

Please amend claims 1, 4, 6-8, 10, and 19-20 as follows:
1.  A method for regenerating and rejuvenating a spent catalyst comprising coke and contaminant metals, the method comprising: 
washing the spent catalyst with a solvent to produce a washed, spent catalyst; 
drying, at least partially, the washed, spent catalyst to produce a dried, spent catalyst; 
partially combusting the dried, spent catalyst to remove a portion of the coke, thereby producing a partially de-coked catalyst; 
acid washing the partially de-coked catalyst to produce an acid-washed, partially-decoked catalyst; and 
fully combusting the acid-washed, partially de-coked catalyst, thereby producing a regenerated and rejuvenated catalyst; 
wherein the portion of the coke removed during the partially combusting is greater than or equal to 10 wt.% and less than or equal to 60 wt.%; and no rare earth elements are added to the partially de-coked catalyst prior to the fully combusting the partially de-coked catalyst.

4.  The method of claim 1, wherein the drying is performed by flowing a gas over the washed, spent catalyst.

6.  The method of claim 1, wherein the portion of the coke removed during the partially combusting the dried, spent catalyst is greater than or equal to 20 wt.% and less than or equal to 60 wt. %.

7.  The method of claim 1, wherein the portion of the coke removed during the partially combusting the dried, spent catalyst is greater than or equal to 20 wt.% and less than or equal to 50 wt. %.

8.  The method of claim 1, wherein the partially combusting the dried, spent catalyst comprises applying a combusting agent to the spent catalyst.

10.  The method of claim 1, wherein the partially combusting the dried, spent catalyst comprises subjecting the dried, spent catalyst to a chamber having a temperature of greater than or equal to 400 °C and less than or equal to 500 °C for a time period of greater than or equal to 15 minutes and less than or equal to 150 minutes.

19.  The method of claim 1, wherein the fully combusting the acid-washed, partially de-coked catalyst comprises subjecting the [[spent]] acid-washed, partially de-coked catalyst to a chamber having a temperature of greater than or equal to 500 °C and less than or equal to 575 0C for a time period of greater than or equal to 15 minutes and less than or equal to 150 minutes.

20.  The method of claim 1, wherein the partially combusting the dried, spent catalyst comprises applying air to the dried, spent catalyst and the fully combusting the acid-washed, partially de-coked catalyst comprises applying air to the acid-washed, partially de-coked catalyst.

The following is an examiner’s statement of reasons for allowance: The Written Opinion of the International Searching Authority asserted that Park (US 2018/0178209 A1) was prior art.  The Opinion states “[t]he present application does not meet the criteria of Article 33(2) PCT, because the subject-matter of claim 1 is not new.  [Park] discloses…: A method for regenerating and rejuvenating a spent catalyst comprising coke and contaminant metals, the method comprising: (S1) washing the spent catalyst with a solvent, e.g. toluene; and drying, the washed spent catalyst from 60-180 °C for 1 to 24 hours; (S2) partially combusting the spent catalyst to remove a portion of the coke at from 220 to 300 °C for 1 to 3 hours (thereby producing a partially de-coked catalyst);…It can be safely assumed that since no specific atmosphere is mentioned in [Park] for step S2, that it is performed under ambient air.”  However, Park does not disclose partial combustion.  Instead, Park teaches low temperature heat treatment at a temperature of from 220 to 300o C, preferably 240 to 280o C, for 1 to 3 hours [paragraphs 0062-0065].  Note that partial oxidation is a chemical process whereas heating is simply a physical process.  It is not clear that oxidation takes place at temperatures of from 220 to 300o C, preferably 240 to 280o C.  Oxidation takes place in the high temperature heat treatment of Park at temperatures ranging from 400 to 600o C [see paragraphs 0076 & 0079].  Clark (US 5,154,819) teaches “spent heavy hydroprocessing catalyst suitable for use in the present regeneration invention usually contains a total contaminant metals build-up of greater than about 4 wt. % nickel plus vanadium. The carbonaceous or coke build-up ranges from about 20 to about 60 wt. % based on total fresh catalyst weight…Prior to carrying out the process of the invention, the catalyst may be optionally washed with an organic solvent such as toluene or stripped with an inert gas to remove surface oils.  In accordance with the process of the present invention spent heavy hydroprocessing catalyst is initially subjected to a partial decoking or oxidation step wherein the catalyst is contacted with an oxygen-containing gas at about 400o F. to about 700o F. This partial decoking step is carried out until up to about 70 weight percent of the deposited carbonaceous material is removed”  [column 9, lines 26-54].  However, after partial decoking/oxidation, the spent catalyst is impregnated with a Group IIA metal, not acid-washed before being “subjected to another final decoking or oxidation step wherein the catalyst is contacted with an oxygen-containing gas as in the initial coke-burning step at about 600o F. to about 1,400o F…This step is carried out until about 95 percent or more of the coke is removed from the catalyst” [column 10, lines 53-61].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
June 17, 2022